Citation Nr: 0318574	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-05 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the denial of service connection for anxiety reaction 
in a September 1952 rating decision is the result of clear 
and unmistakable error.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had verified active service from March 1951 to 
December 1951.  
  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

The Board notes that the veteran's January 2001 statement 
indicates a desire to reopen his claim for service connection 
for a psychiatric disorder.  He subsequently alleges clear 
and unmistakable error in the prior rating decision.  
Although the RO addresses the latter claim in its September 
2001 rating action, the former claim is not considered.  A 
deferred rating decision dated in March 2002 notes that 
rating action is required on the attempt to reopen the claim 
for service connection for a psychiatric disorder.  However, 
review of the claims folder discloses no adjudication of the 
claim.  The matter is referred to the RO for the appropriate 
action.  

The Board also notes that the veteran's February 2002 
statement requests a hearing before the Decision Review 
Officer.  However, a March 2002 communication from his 
representative clarifies that no hearing was desired.  


FINDINGS OF FACT

1.  The RO denied service connection for anxiety reaction in 
a September 1952 rating decision.  The veteran did not 
initiate an appeal of the decision upon notice of the denial.  

2.  The record does not show that either the correct facts 
known at the time were not before the adjudicator or the law 
then in effect was incorrectly applied, resulting in error, 
such that the outcome of the September 1952 rating decision 
would have been manifestly different but for that error.  




CONCLUSION OF LAW

The denial of service connection for anxiety reaction in a 
September 1952 rating decision is not the result of clear and 
unmistakable error.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.105(a), 20.200, 20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  However, the 
only issue currently before the Board is an allegation of 
clear and unmistakable error in an RO rating decision.  The 
VCAA is not applicable to such claims.  See Parker v. 
Principi, 
15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 
165 (2001).  The Board may thus proceed to evaluate the claim 
without further VCAA discussion.

Factual Background

Service medical records include the report of physical 
examination at induction in February 1951.  The examination 
was negative for psychiatric abnormality.  The Report of 
Proceedings of Board of Officers conducted in December 1951 
found the veteran unsuitable for further military service 
because of disruptive reactions to acute or special stress.  
It was recommended that the veteran be discharged because of 
unsuitability.  During the Proceedings, testimony and 
statements were taken from three of the veteran's superiors, 
who discussed the severity and apparent onset of the 
veteran's speech impediment (stuttering) and observations as 
to his ability to contribute to the service.  Also taken into 
evidence was an October 1951 report from the psychiatric 
clinic.  The assessment was immaturity with symptomatic habit 
formation: stuttering.  The report's author found no evidence 
of mental illness.  It was noted that the speech defect was 
severe enough to preclude any type of duty in which verbal 
communication was necessary, such that the veteran could no 
longer perform useful military service.  The report of the 
December 1951 discharge examination noted no psychiatric 
abnormality.   

The report of the September 1952 VA examination included a 
discussion of his family and personal history, including 
problems in service, as well as results from a mental status 
examination.  It was noted that the claims folder was 
reviewed.  The diagnosis was "anxiety reaction manifested by 
various somatic complaints, stuttering."  

In the September 1952 rating decision, the RO denied service 
connection for anxiety reaction.  It discussed the evidence 
from the Proceedings of the Board of Officers and the absence 
of a diagnosis of psychiatric disorder.  It also noted the 
diagnosis from the September 1952 VA examination.  The RO 
found that anxiety reaction was not incurred or aggravated 
during service.  It sent the veteran notice of the denial in 
an October 1952 letter.  The letter was addressed to the 
veteran's address of record.  There was no indication that 
the letter was returned as undeliverable or was otherwise not 
received by the veteran.    

Analysis

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2002).

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensured, the error complained of cannot be clear and 
unmistakable. Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different.  Grover v. West, 12 Vet. App. 
109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  If clear and unmistakable error is 
established, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  In addition, 
the claimant must offer some persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error, unless it is the kind of error that, if true, 
would be clear and unmistakable on its face.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  

A breach of the VA's duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Baldwin, 13 Vet. App. 
at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994).  In addition, mere 
disagreement as to how the facts were weighed or evaluated 
does not amount to a claim of clear and unmistakable error.  
Baldwin, 13 Vet. App. at 5; Shockley, 
11 Vet. App. at 214; Russell, 3 Vet. App. at 313.

Generally, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Some 
chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
psychoses).  

The veteran seeks service connection for a psychiatric 
disorder, generally alleging that service connection should 
have been granted in the September 1952 rating decision.  
Review of the claims folder finds that the veteran was 
properly notified of that rating action but that he did not 
appeal the decision.  Therefore, the September 1971 rating 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.302.  Accordingly, it is only subject to reversal or 
amendment if it contains clear and unmistakable error.  
38 C.F.R. § 3.105(a).  

In the August 2001 claim, the veteran, through his 
representative, reviews his pre-service and in-service 
history and information, noting the absence of psychiatric 
disorder or impediments on the reports of physicals at 
induction and separation.  He expresses concern that 
statements from non-medical personnel as to the nature and 
onset of alleged psychiatric disability in service might have 
been relied on improperly, both during service and during his 
claim for VA benefits.  Similar information is discussed in 
the May 2002 statement from his representative.  At that 
time, it is argued that the RO should have noted the military 
physician's evaluation of the veteran as being "anxiety 
laden," in conjunction with the September 1952 VA 
examination diagnosis of anxiety reaction, and should have 
concluded that the disorder began in service.  It is also 
argued that RO failed to consider presumptive service 
connection.  Finally, the April 2003 Informal Hearing 
Presentation argues that the October 1951 psychiatric report 
diagnoses the veteran with anxiety.  These contentions are 
asserted to demonstrate clear and unmistakable error.     

The Board finds no clear and unmistakable error in the 
September 1952 rating decision.  38 C.F.R. § 3.105(a).  
First, the veteran does not dispute the evidence of record.  
Instead, he essentially argues that, based on the facts of 
record, the RO should have concluded that the veteran had a 
psychiatric disorder related to service.  This argument is 
tantamount to no more than disagreement with how the facts 
were weighed or evaluated, which does not constitute a claim 
of clear and unmistakable error.  Baldwin, 13 Vet. App. at 5; 
Shockley, 11 Vet. App. at 214; Russell, 3 Vet. App. at 313.  
On this point, the Board observes that, although service 
medical records, the October 1951 psychiatric report in 
particular, indicates that the veteran suffered from anxiety, 
there is in fact no diagnosis of actual psychiatric disorder 
in service.  The report of the December 1951 discharge 
examination was also negative for a diagnosis of a 
psychiatric disorder.  Thus there was ample support for the 
RO's decision that a psychiatric disorder was not incurred in 
active service.  Second, there is no clear and unmistakable 
error in failure to consider presumptive service connection 
because application of the relevant provisions does not 
result in a manifestly different outcome.  Grover, 12 Vet. 
App. at 112; Russell, 3 Vet. App. at 313-14.  Specifically, 
anxiety reaction is not a psychosis, the only psychiatric 
disorder for which the presumption applies.  Therefore, the 
outcome of the September 1952 rating decision would not have 
been different if the RO had specifically considered 
presumptive service connection.  
 

ORDER

As the denial of service connection for anxiety reaction in a 
September 1952 rating decision is not the result of clear and 
unmistakable error, the appeal is denied.   




	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

